Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
Drawings
The amended drawings filed 5/18/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In block 4 of the block diagram (figure 3), the block states:
“Providing an anchor or connection plate as a separate piece from the base socket and incorporating the anchor or connection plate into the base socket during production of the base socket using the 3D printing method, wherein incorporating the anchor or connection plate into the base socket during production of the base socket using the 3D printing method comprises laminating or embedding the anchor or connection plate into the base socket during production of the base socket using the 3D printing method.
The drawings have not been entered and accordingly, the drawing objection is maintained.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “laminating or embedding the connection plate into the base socket during production of the base socket using the 3D printing method” must be shown or the feature(s) canceled from the claim(s).  This illustration is necessary to understand how the method is being performed due to lack of description in the instant disclosure for the claimed subject matter.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and therefore claims 2-9, and 11) is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the instant disclosure does not provide support for “using the 3D printing method comprises laminating or embedding the connection plate into the base socket during production of the base socket using the 3D printing method”.  As best understood by the examiner, this new claim language is interpreted to mean that the connection plate is 3D printed into the socket during the 3D printing itself.  The instant disclosure only provides support for 3D printing a space for the plate to be inserted (page 7, lines 5-20) or laminating the connection plate during post-processing after the 3D printing of the socket is complete (page 9, lines 8-23; page 11, lines 25-38; page 13, lines 10-25).  The applicant cited [0023] of the instant application’s publication for support for these amendments.  However, this form paragraph discusses laminating but does not state anything about laminating the connection plate being performed by 3D printing or during the 3D printing method.  Further, there are no further details in the instant disclosure about how this would be performed and this is not standard or well known in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (The development of a rapid prototyping socket coated with a resin layer for transtibial amputees) in view of Einarsson (2007/0225824A1).

In regard to claim 16, Hsu discloses a method for producing a prosthesis socket, comprising: 
generating an at least partly circumferential panoramic image of an outer contour of a stump (fig 1: scan the stump, construct the stump CAD model; page 40, steps 1-2); creating a 3D data record of the stump based at least in part on the image (fig 1, construct the stump CAD model, page 40, step 2); 
producing a base socket from a first substance in a 3D printing method using the 3D data record (page 40, step 5; fig 1, step: fabricate preliminary RP socket); 
incorporating an anchor or connection plate into the base socket (see figure 5 a and b) when producing the base socket (Step 7 is shown in figure 5 shows the plate already incorporated into the socket and this is when the base socket is being produced).
However, Hsu does not teach producing undercuts or projections to anchor at least one stabilization element on an outer circumference of the base socket during the 3D printing method.
Einarsson teaches undercuts or projections 40 on an outer circumference of the base socket during the 3D printing method (interpreted as during production of the socket) to anchor the at least one stabilization element to the base socket [0077]; applying at least one stabilization element 18 to the base socket (surrounds the base socket therefore stabilizing the base of the socket), the at least one stabilization element comprising a second substance [0080: aluminum] (the socket of hsu is thermoplastic, see abstract of Hsu).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the button and stabilization elements of Einarsson with the socket of Hsu because this element assists in connecting a connector to the socket and allows the connector to be exchanged without disassembling the entire prosthesis since the connections are around the outside of the socket rather than underneath or within the socket (for example for when different feet are used).
In regard to claim 17, Hsu meets the claim limitations as discussed in the rejection of claim 16, and further teaches wherein the 3D data record is created by a contactless measurement method or by a tactile measurement of the stump (page 40, step 1; fig 1, step: scan the stump; scanning is a contactless measurement).  Please note a contactless or tactile measurement method appears to encompass all possible options.  In regard to claim 18, Hsu meets the claim limitations as discussed in the rejection of claim 16, and further teaches wherein the 3D data record is complemented by at least one of entering and capturing additional stump data (figure 1: modify the stump cad model constitutes entering additional stump data so the socket fits the stump; page 40, step 3-4).410615757_1.doc Atty. Docket No. 76156.0499  In regard to claim 19, Hsu meets the claim limitations as discussed in the rejection of claim 16, and further teaches the 3D printing method is effectuated with at least one of polymers and synthetic resins using polyjet modeling or fused deposition modeling (page 41, step 5: FDM machine; polycarbonate). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (The development of a rapid prototyping socket coated with a resin layer for transtibial amputees) in view of Einarsson (2007/0225824A1) and further in view of Baldini (2004/0260402A1).

In regard to claim 20, Hsu meets the claim limitations as discussed in the rejection of claim 16.  
However, Hsu does not teach producing a receptacle for a connection member in the base socket.  
Baldini teaches producing a receptacle 64 for at least one of a connection member (for lock, fig 4) and/or undercuts projections for fixing the stabilization element on the base socket during the 3D printing method.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the receptacle and connection (lock) of Baldini in place of the connection member of Hsu in order to allow a locking liner to be connected to the socket [0030] for security and comfort and to allow the prosthesis to be directly connected to the socket [0030].

Response to Arguments
In regard to the drawing objection, the insert of a method box diagram into the drawings does technically depict the method.  However, the box diagram contains new matter as disclosed in the 112a rejection and drawing objections above and accordingly has not been entered.  Therefore the original drawing objection is maintained.  Please use language supported directly by the specification or original claims.
In regard to the 112a rejection of claim 1, the applicant cites paragraph [0019] of the instant disclosure to provide support for “laminating or embedding the connection plate into the base socket during production of the base socket”.  “Worked in during the manufacture” does not provide support for “laminating or embedding” which are specific processes.  The applicant further cites [0010] which states that the base socket may have a “laminated-in connection plate”.  However, the paragraph does not state this occurs during production of the base socket during the 3D printing method.  Applicant further cites [0023] which states that the connection plate and anchor are laminated into the base socket.  Again, this paragraph does not state this occurs during production of the base socket using the 3D printing method.  Accordingly, this rejection is maintained.
In regard to the 103(a) rejection of claims 16-19 as unpatentable over Hsu (The development of a rapid prototyping socket coated with a resin layer for transtibial amputees) in view of Slemker (8116900B2), the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claim 20 as unpatentable over Hsu (The development of a rapid prototyping socket coated with a resin layer for transtibial amputees) in view of Slemker (8116900B2) and further in view of Baldini (2004/0260402A1), no further arguments have been presented.
The examiner suggests further defining the stabilization element and how it connects to the socket.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774